  Case 1:14-cv-23933-PCH Document 201 Entered on FLSD Docket 02/15/2019 Page 1 of 1

                   ELEVENTH CIRCUIT TRANSCRIPT INFORMATION FORM
PART I.                                   TRANSCRIPT ORDER INFORMATION
Appellant to complete and file with the District Court Clerk and the Court of Appeals Clerk within 14 days of the filing of the notice of
appeal in all cases, including those in which there was no hearing or for which no transcript is ordered.
                                                                                               vs     Miami-Dade County
Short Case Style: Doe #4, et al.
                                                                                                                                                                  19-10254
District Court No.: 1:14-cv-23933-PCH                  Date Notice of Appeal Filed: 1/18/19                                   Court of Appeals No.:
                                                                                                                                                                     (If Available)
CHOOSE ONE:               D No hearing No transcript is required for appeal purposes U All necessary transcript(s) on file
                            I AM ORDERING A TRANSCRIPT OF THE FOLLOWING PROCEEDINGS:

Check appropriate box(es) and provide all information requested:
                                   HEARING DATE(S)                                JUDGE/MAGISTRATE                                       COURT REPORTER NAME(S)
                                                    9/13/18, 9/21/18,10/19/18, 11/29/18, Judge Huck, Gilda Pastor-Hernandez, Lisa Edwards, Diane Peede, Stephanie McCarn, Gizella Baan-Proulx
Ei Pre-Trial Proceedings 1/7" 6 ' 6""7, 6" 3"
   Trial
E Sentence                                                                                                                                                           HH
El Plea
D Other                                                                                                                                         Feb 15, 2019
METHOD OF PAYMENT:
• 0 I CERTIFY THAT I HAVE CONTACTED THE COURT REPORTER(S) AND HAVE MADE SATISFACTORY                                                                                       MIAMI
     ARRANGEMENTS WITH THE COURT REPORTER(S) FOR PAYING THE COST OF THE TRANSCRIPT.
     CRIMINAL JUSTICE ACT. Attached for submission to District Judge/Magistrate is my completed CJA Form 24 requesting authorization
     for government payment of transcript. [A transcript of the following proceedings will be provided ONLY IF SPECIFICALLY AUTHORIZED
     in Item 13 on CJA Form 24: Voir Dire; Opening and Closing Statements of Prosecution and Defense; Prosecution Rebuttal; Jury Instructions.]

Ordering Counsel/Party:      Daniel B. Tiley

Name of Firm:                ACLU Foundation cif Florida

Street Address/P.O. Box:     4343 West Flagler Street, Suite 400

 City/State/Zip Code:         Miami, FL 33134                                                                                     Phone No.: 786-363-2714

 I certij; that I have completed and filed PART I with the District Court Clerk and the Court of Appeals Clerk, sent a copy to the appropriate Court
 Reporter(s) ([ordering a transcript, and served all parties.

 DATE: 1130/19                  SIGNED: /s/ Daniel B. Tilley                                                               Attorney for: Does #4-7


 PART II.                               COURT REPORTER ACKNOWLEDGMENT
 Court Reporter to complete and file with the Distri             Court Clerk w" in 14 days of receipt. The C rt Reporter shall send a copy to
 the Court of Appeals Clerk and to all parti s                                    r— 1-    i ctliS on ly
 Date Transcript Order received:                   31 I
 El Satisfactory arrangements for paying the cost o the transcript were completed on:
     Satisfactory arrangements for paying the cost of the transcript have not been made.
 No. of hearing days: On,e,          t :Zted no. ofrscript pages:                                         at
                                                                                       Estimated filing date:
 DATE: 2) i 5)            SIGNED:                                                      Phone No.: s-toc/ -21 5- 15e
 NOTE: The transcript is due to be filed within 30 days of the date satisfactory arrangements for paying the cost of the
 transcript were completed unless the Court Reporter obtains an extension of time to file the transcript.

 PART III. NOTIFICATION THAT TRANSCRIPT HAS BEEN FILED IN DISTRICT COURT
 Court Reporter to complete and file with the District Court Clerk on date offiling transcript in District Court. The Court
 Reporter shall send a copy to the Court of Appeals Clerk on the same date.
 This is to certify that the transcript has been completed and filed with the district court on (date):
 Actual No. of Volumes and Hearing Dates:
 Date:                                     Signature of Court Reporter:
                                                                                                                                                                             Rev. 11/13
